         Case 1:19-mc-00145-TSC Document 83 Filed 02/21/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                )
In the Matter of the                            )
Federal Bureau of Prison’s Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane et. al. v. Barr                )    C.A. No. 19-mc-0145 (TSC)
                                                )
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Holder v. Barr, 19-cv-3570 (TSC)                )
                                                )

           MOTION FOR ADMISSION PRO HAC VICE OF JEFFREY LYONS

               Pursuant to Local Civil Rule 83.2(d), I, Scott W. Braden, a member in good

standing of the Bar of this Court and counsel for Mr. Holder, hereby move for the admission pro

hac vice of Jeffrey Lyons in the above-captioned case. The attorney seeking admission is an

integral part of the legal team representing Mr. Holder, and the undersigned counsel respectfully

requests that the Court grant him the opportunity to appear and be heard in open court as the needs

of the case dictate. As required by Local Civil Rule 83.2(d), this motion is supported by the

attached Declaration of Jeffrey Lyons and a Proposed Order.



                                              Respectfully submitted,
        Case 1:19-mc-00145-TSC Document 83 Filed 02/21/20 Page 2 of 2



                                     Scott W. Braden
                                     Assistant Federal Defender
                                     Arkansas Federal Defender Office
                                     Ark Bar Number 2007123
                                     1401 West Capitol, Suite 490
                                     Little Rock, Arkansas 72201
                                     (501) 324-6114
                                     Scott_Braden@fd.org

                                       Attorney for Plaintiff



February 21, 2020




                                    -2-
Case 1:19-mc-00145-TSC Document 83-1 Filed 02/21/20 Page 1 of 2
Case 1:19-mc-00145-TSC Document 83-1 Filed 02/21/20 Page 2 of 2
        Case 1:19-mc-00145-TSC Document 83-2 Filed 02/21/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                )
In the Matter of the                            )
Federal Bureau of Prison’s Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane et. al. v. Barr                )   C.A. No. 19-mc-0145 (TSC)
                                                )
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Holder v. Barr, 19-cv-3570 (TSC)                )
                                                )

                                    [PROPOSED] ORDER

               Upon consideration of Plaintiff’s Motion for Admission Pro Hac Vice of Jeffrey

Lyons, it is hereby ORDERED that the Motion is GRANTED. Jeffrey Lyons is admitted pro hac

vice and may appear on behalf of Plaintiff in the above-captioned case.



Dated: __________________________                           __________________________
                                                            Tanya S. Chutkan
                                                            United States District Judge
